Appeal from a judgment (denominated order) of the Supreme Court, Orleans County (James P. Punch, A.J.), entered September 28, 2007 in a habeas corpus proceeding. The judgment dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: This appeal by petitioner from a judgment dismissing his petition seeking a writ of habeas corpus has been rendered moot by his release to parole supervision (see People ex rel. Hampton v Dennison, 59 AD3d 951 [2009]), and the exception to the mootness doctrine does not apply herein (see id.). Present—Scudder, EJ., Hurlbutt, Feradotto, Green and Gorski, JJ.